United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2858
                                   ___________

Ronald T. Seaworth,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Red Lake County; Mitch Bernstein,       *
Sheriff; Brad Johnson, Chief Deputy     * [UNPUBLISHED]
Sheriff; Louisville Township Board;     *
John Stich, Chairman; Paul Heng;        *
Arley Schultz; Jean Beyer; Jack         *
McKeever, all in their personal and     *
professional capacities,                *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: November 7, 2008
                                Filed: December 2, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

     Ronald T. Seaworth appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having carefully considered Seaworth’s


      1
        The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
arguments for reversal and conducted de novo review of the record, see Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (standard of review), we
agree with the district court that summary judgment was warranted. Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




                                       -2-